Appellee recovered a judgment against appellant in the circuit court of Blount county on March 15, 1921. Bonds for supersedeas and appeal were approved and filed November 2, 1921. It is insisted by counsel for appellee that, as the appeal was therefore taken more than six months after the rendition of the judgment, it should be dismissed. Acts 1919, p. 84. The point is well taken. The question is a jurisdictional one, and the appeal must be dismissed. Walden v. Leach, 201 Ala. 475, 78 So. 381.
Appeal dismissed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.